Citation Nr: 9929684	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  99-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

A hearing before the undersigned Member of the Board was held 
at the RO in August 1999.  A transcript of that hearing is of 
record.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his pre-existing bilateral flat feet 
disorder was aggravated by an injury or disease during active 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background:  Service medical records reflect that the 
veteran's feet were normal and he reported no history of foot 
trouble upon examination for enlistment in June 1964 and 
separation in February 1968.  These records are silent with 
regard to complaints of or treatment for a foot disorder 
during his period of service.  

In September 1997, the RO received lay statements from the 
veteran's brother, sister, and a fellow service member.  The 
veteran's brother stated that, from his earliest 
recollections, he was aware that the veteran had problems 
with his feet, which were diagnosed as flat feet and have 
prevailed to the present.  Similarly, the veteran's sister 
stated that the veteran had had flat feet since birth and she 
remembered him going to the school nurse for treatments while 
he was in elementary school.  A statement from a fellow 
service member reflects that the veteran constantly 
complained about problems with his feet during service and 
these complaints have continued to the present.

A private treatment record, dated on January 5, 1998, 
reflects that the veteran sought treatment for constant 
bilateral foot pain which he had been experiencing for 20 
years.  It is noted that the veteran's foot problems, which 
he had at the time of enlistment, increased in severity 
during military service.  Physical examination revealed pes 
planus, bilaterally.  

A January 1998 statement from D. E. Leibowitz, D.O., a 
private osteopath, reflects that the veteran had a diagnosis 
of pes planus which had been going on for years and 
eventually required him to seek treatment on January 5, 1998.  
This statement further reflects that, upon examination, the 
veteran recalled that the military told him that he had flat 
feet and still accepted him into service.  The veteran also 
recalled that the training and duties he had to undergo 
caused a great deal of foot pain that has continued to 
afflict him.  

The veteran's January 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, includes his contention that, upon 
enlistment, he told the examiner that he had flat feet and 
asthma and the examiner chose not to list these conditions on 
his examination report.  The veteran further claimed that, 
because the doctor falsified his records upon enlistment, non 
of his childhood permanent physical defects showed up on his 
records.  

During his August 1999 hearing before the undersigned Member 
of the Board, the veteran testified that he had flat feet 
before he joined the service and communicated this to the 
examiner upon enlistment; however, it was not noted on his 
records and he was classified as an 1A.  Thereafter, his feet 
began to bother him in basic training and he self medicated 
by soaking and strapping them; however, he did not medical 
seek treatment.  The veteran reported that his current 
symptoms are manifested by constant pain and he and his 
fiancée testified that his feet are always swollen after he 
removes his shoes.  The veteran recalled that his feet have 
been getting steadily worse every year since childhood.  He 
stated that his feet were worse when he was in service and 
after separation than they were before his enlistment.  The 
veteran stated that he has been employed in the security 
industry since discharge and his feet have continued to get 
progressively worse.  

Criteria:  Service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, veterans are considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating that, in order for a claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis:  Based upon the evidence of record, the Board finds 
that competent medical evidence has not been submitted which 
demonstrates that the veteran's pre-existing bilateral pes 
planus disorder was aggravated by an injury or disease during 
active service.  The veteran concedes that he had flat feet 
prior to service and claims that he communicated this to the 
examiner upon enlistment, but that the examiner failed to 
note that the veteran had flat feet on the examination report 
and that his flat feet disorder was aggravated therein.  
However, the veteran's contentions are not supported by the 
objective evidence of record.  His enlistment and separation 
examination reports reflect that, not only did the examiner 
note that the veteran's feet were normal upon clinical 
examination, but that the veteran indicated that he had no 
history of foot trouble upon enlistment and discharge.  
Significantly, the medical evidence of record suggests that 
the veteran did not initially seek treatment for his feet 
until January 1998, in excess of thirty years after his 
separation from active duty.  Accordingly, the competent 
evidence of record does not indicate a chronic increase in 
the severity of the veteran's bilateral foot disorder during 
service.  The Board notes that aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306(b).

The Board acknowledges the private treatment report and 
statement from the veteran's osteopath, dated in January 
1998, which reflect that the veteran's pre-enlistment 
problems with his feet increased in severity during his 
period of active service.  In this regard, the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the BVA 
was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost 20 years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses). The Court has further 
stated that, without a thorough review of the record, an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993). In this case, it is evident that the opinion by the 
medical professional was based solely on a history provided 
by the veteran, not a review of the evidence of record.

The only evidence of a present pes planus disability as a 
result of an inservice aggravation of the pre-existing 
disorder is the veteran's own opinion.  However, while the 
veteran is competent to testify as to symptoms he 
experiences, not being a medical professional, he is not 
qualified to offer testimony on such medical issues as 
causation or etiology..  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, there is no competent evidence as to continuity of 
symptomatology to establish a nexus between the veteran's 
current problems with his feet and his period of service.  
Accordingly, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for bilateral flat feet.  See 38 U.S.C.A. § 
5107(a).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.






ORDER

Entitlement to service connection for flat feet is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

